Title: From George Washington to Colonel Stephen Moylan, 6 August 1779
From: Washington, George
To: Moylan, Stephen


        
          Dr Sir
          West point Aug. 6: 1779
        
        I received Your favor of the 3d—and am persuaded you had made a good disposition of the Troops under your command. I believe there has been no embarkation of the Enemy except for Marines—on board the Ships said to be gone in pursuit of our Armed Vessels on the expedition to penobscot. I am pleased with the stroke to Emericks Corps—and the more so from the line of conduct they pursue. I am Dr sir with great regd Yr Most &c.
        
          G.W.
        
      